DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-23 and 33 in the reply filed on 05/31/2022 is acknowledged.  
Claims 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "complex" is a relative term which renders the claim indefinite.  The term "complex" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In addition, claim 1 recites the limitation "the receiving container" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the receiving device” since claim 1 recites “a receiving device” in line 5, and this meaning will be used for purposes of examination.
 

Regarding claims 2, 4, 6, 8, 14, 17, 20 and 23, the term "approximately" is a relative term which renders the claims indefinite.  The term "approximately" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Regarding claim 33, the term "complex" is a relative term which renders the claim indefinite.  The term "complex" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In addition, claim 33 recites the limitation "the receiving container" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the receiving device” since claim 1 recites “a receiving device” in line 5, and this meaning will be used for purposes of examination. 

Claims 3, 5, 7, 9-13, 15, 16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from a base claim which is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007038205 to Yamada et al. (hereinafter “Yamada”) (see attached English translation) in view of JPS5992052 to Matsumoto (hereinafter “Matsumoto”) (see attached English translation).
Regarding claim 1, Yamada teaches a method for cleaning a powder transfer system  (English translation, [0001]), the method comprising the steps of providing a powder transfer system including a washing fluid source (figure 6, 121, A10), a spray line (figure 6, L11) in fluid communication with the washing fluid source, a backflush valve (figure 6, V12) in fluid communication with the washing fluid source, a receiving device (figure 6, 113) having an upper chamber (figure 6, R12) in fluid communication with the backflush valve (figure 6, V12) (see figure 6), a lower chamber (figure 6, R11) in fluid communication with the spray line, and a membrane filter (figure 6, 111) disposed between the upper and lower chambers (see figure 6), opening the backflush valve to initiate a backflush cycle (English translation, [0120]), running the backflush cycle to wash the upper chamber with a fluid from the washing fluid source (English translation, [0120]), closing the backflush valve after the backflush cycle completes  (English translation, [0120]), supplying a fluid from the washing fluid source to the spray line (figure 6, L11) to wash the lower chamber with the fluid from the washing fluid source, wherein the lower chamber being washed separately from the upper chamber (English translation, [0120]), and opening a pressure valve (figure 6, V12) to provide a processed control air to the receiving device  (English translation, [0104]).
Yamada does not teach that the spray line comprises a spray valve for opening and closing the spray line.
However, it was known in the art to use a valve for controlling (opening and closing) a spray line. For example, Matsumoto teaches a method for cleaning a powder transfer device comprising a washing fluid supply pipe (figure 3, 23) comprising a valve (figure 3, 24) for controlling the supply of the wash fluid (figure 3, 29) (English translation, page 2, lines 60-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada wherein the spray line (figure 6, L11) comprises a valve as taught by Matsumoto, for the purpose of controlling the flow of the washing fluid during the cleaning process.

Regarding claim 10, Yamada further teaches that the step of opening the pressure valve includes opening the pressure valve before running the spray cycle (English translation, [0104, and 0120]).
Yamada does not teach that the step of opening the pressure valve incudes opening the pressure valve after running the backflush cycle.
However, Matsumoto teaches that after the washing operation air is supply to the chamber to dry the chamber (English translation, page 3, lines 93-98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada wherein the step of opening the pressure valve incudes opening the pressure valve after running the backflush cycle, since Matsumoto teaches that it is effective to supply air to the chamber after the washing operation to dry the chamber (English translation, page 3, lines 93-98 of Matsumoto).

Regarding claim 11, Yamada/Matsumoto further teaches that opening the pressure valve includes opening the pressure valve before supplying the cleaning fluid from the spray line such that the lower chamber is sprayed with cleaning fluid while pressure control air blows in the lower chamber (English translation, [0120] of Yamada).

Regarding claim 12, Yamada/Matsumoto does not explicitly that an air barrier between the membrane filter and the lower chamber during the spray cycle is provided.
However, since the processing conditions and method steps are similar to those instantly claimed, and Yamada teaches the step of supplying air to the upper chamber while spraying the cleaning liquid into the lower chamber (English translation, [0104, and 0120] of Yamada), it would be reasonably expected that an air barrier between the membrane filter and the lower chamber is produced during the spray cycle.

Claims 2 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007038205 to Yamada et al. (hereinafter “Yamada”) (see attached English translation) in view of JPS5992052 to Matsumoto (hereinafter “Matsumoto”) (see attached English translation), and in further view of US 2002/0002909 to Frey et al. (hereinafter “Frey”).
Regarding claim 2, Yamada/Matsumoto does not teach that the step of running the backflush cycle includes running a first step of the backflush cycle by providing ambient water from the washing fluid source.
However, it was known in the art to wash a filter with water. For example, Frey teaches a method for washing a filter (figure 2, 8) located between two chambers (figure 2, 9 and 11) comprising the step of supplying a cleaning liquid such as water to the upper chamber during the backwashing step [0024-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto wherein the step of running the backflush cycle comprises running a first step of the backflush cycle by providing ambient water from the washing fluid source with a reasonable expectation of success, since Frey teaches that supplying a cleaning liquid such as water during a backwashing step is effective for cleaning a filter [0024-0025].
Yamada/Matsumoto/Frey does not teach that the ambient water is provided at a pressure in a range between 45 psi and 50 psi.
However, the pressure at which the ambient water is supplied to the upper chamber is a result effective variable modifying the cleaning results.  For example, if the pressure is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the pressure is too high, it risks safety and equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 33, Yamada teaches a method for cleaning a powder transfer system (English translation, [0001]), the method comprising the steps of providing a powder transfer system including a washing fluid source (figure 6, 121, A10), a spray line (figure 6, L11) in fluid communication with the washing fluid source, a backflush valve (figure 6, V12) in fluid communication with the washing fluid source, a receiving device (figure 6, 113) having an upper chamber (figure 6, R12) in fluid communication with the backflush valve (figure 6, V12) (see figure 6), a lower chamber (figure 6, R11) in fluid communication with the spray line, and a membrane filter (figure 6, 111) disposed between the upper and lower chambers (see figure 6), opening the backflush valve to initiate a backflush cycle (English translation, [0120]), running the backflush cycle to wash the upper chamber with a fluid from the washing fluid source (English translation, [0120]), closing the backflush valve after the backflush cycle completes  (English translation, [0120]), supplying a fluid from the washing fluid source to the spray line (figure 6, L11) to wash the lower chamber with the fluid from the washing fluid source, wherein the lower chamber being washed separately from the upper chamber (English translation, [0120]), and opening a pressure valve (figure 6, V12) to provide a processed control air to the receiving device (English translation, [0104]).
Yamada does not teach that the spray line comprises a spray valve for opening and closing the spray line.
However, it was known in the art to use a valve for controlling (opening and closing) a spray line. For example, Matsumoto teaches a method for cleaning a powder transfer device comprising a washing fluid supply pipe (figure 3, 23) comprising a valve (figure 3, 24) for controlling the supply of the wash fluid (figure 3, 29) (English translation, page 2, lines 60-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada wherein the spray line (figure 6, L11) comprises a valve as taught by Matsumoto, for the purpose of controlling the flow of the washing fluid during the cleaning process.
Yamada/Matsumoto does not teach that the backflush cycle includes four steps, and that the spray cycle includes four steps.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the backwash step and the spraying step at least four times in order to ensure that contaminants are removed from the filtration equipment during the cleaning process. 
Yamada/Matsumoto does not teach the step of alternating the four steps of the spray cycle with the four steps of the backflush cycle.
Frey teaches a method for washing a filter (figure 2, 8) located between two chambers (figure 2, 9 and 11) comprising the steps of backwashing and spraying the filtration equipment with a cleaning liquid [0024-0025]. In addition, Frey teaches that alternating a backwashing step and a spraying step is effective for cleaning the filtration equipment [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto with the step of alternating the four steps of the spray cycle with the four steps of the backflush cycle with a reasonable expectation of success, since Frey teaches that alternating a backwashing step and a spraying step is effective for cleaning the filtration equipment [0027].
Furthermore, the selection of any order of performing steps is prima facie obvious in the absence of new and unexpected results. Consult MPEP 2144.04 IV.

Claims 3-9 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007038205 to Yamada et al. (hereinafter “Yamada”) (see attached English translation) in view of JPS5992052 to Matsumoto (hereinafter “Matsumoto”) (see attached English translation), and US 2002/0002909 to Frey et al. (hereinafter “Frey”), and in further view of US 2016/0045943 to Curran et al. (hereinafter “Curran”).
Regarding claims 3, 5 and 7, Yamada/Matsumoto/Frey does not teach that the step of running the backflush cycle includes the step of running a second step after running the first step, wherein running the second step includes providing a clean-in-place (CIP) solution from the washing fluid source to the upper chamber, running a third step of the backflush cycle after running the second step, wherein running the third step includes providing a second CIP solution from the washing fluid source to the upper chamber, wherein the second CIP solution has a different acidity than the first CIP solution, and running a final step by providing water from the washing fluid source to the upper chamber.
However, it was known in the art to use cleaning-in place system and solutions for cleaning membrane filtration equipment.  For example, Curran teaches that clean-in -place (CIP) systems and solutions can be used for cleaning membrane filtration equipment [0019], wherein the CIP wash include the steps of rinsing (water), alkaline wash, acid sanitize, and rinsing (water) [0019 and 0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto/Frey wherein the step of running the backflush cycle includes the step of running a second step after running the first step, wherein running the second step includes providing a clean-in-place (CIP) solution from the washing fluid source to the upper chamber, running a third step of the backflush cycle after running the second step, wherein running the third step includes providing a second CIP solution from the washing fluid source to the upper chamber, wherein the second CIP solution has a different acidity than the first CIP solution, and running a final step by providing water from the washing fluid source to the upper chamber with a reasonable expectation of success, since Curran teaches that clean-in-place (CIP) systems and solutions are effective for cleaning membrane filtration equipment [0019], wherein the CIP wash include the steps of rinsing (water), alkaline wash, acid sanitize, and rinsing (water) [0019 and 0020].

Regarding claim 4, Yamada/Matsumoto/Frey/Curran does not teach that running the second step includes providing the CIP solution at a pressure in a range between 45 psi and 50 psi.
However, the pressure at which the CIP solution is supplied to the upper chamber is a result effective variable modifying the cleaning results.  For example, if the pressure is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the pressure is too high, it risks safety and equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
	
Regarding claim 6, Yamada/Matsumoto/Frey/Curran does not teach that running the third step includes providing the second CIP solution at a pressure in a range between 45 psi and 50 psi.
However, the pressure at which the second CIP solution is supplied to the upper chamber is a result effective variable modifying the cleaning results.  For example, if the pressure is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the pressure is too high, it risks safety and equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 8, Curran further teaches that the water during the rinsing step can be heated to a desired temperature [0020].
However, Yamada/Matsumoto/Frey/Curran does not teach that running the final step (rinsing step) includes providing hot water at a temperature in a range between 75 degrees Celsius and 90 degrees Celsius and at a pressure in a range between 45 psi and 50 psi.
The temperature of the water is a result effective variable modifying the cleaning results.  For example, if the temperature of the water is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the temperature of the water is too high, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
In addition, the pressure at which water is supplied to the upper chamber is a result effective variable modifying the cleaning results.  For example, if the pressure is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the pressure is too high, it risks safety and equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 9, Yamada/Matsumoto does not teach that running the backflush cycle includes running at least four backflush cycles, wherein the washing fluid in a first step is water and the washing fluid in a second step is a CIP solution.
Frey teaches a method for washing a filter (figure 2, 8) located between two chambers (figure 2, 9 and 11) comprising the step of supplying a cleaning liquid such as water to the upper chamber during the backwashing step [0024-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto wherein the step of running the backflush cycle includes running a first step of the backflush cycle by providing water to the chamber and/or filter with a reasonable expectation of success, since Frey teaches that supplying a cleaning liquid such as water during a backwashing step is effective for cleaning a filter [0024-0025].
Yamada/Matsumoto/Frey does not teach that running the backflush cycle includes running at least four backflush cycles, wherein the washing fluid in a second step is a CIP solution.
However, it was known in the art to use cleaning-in place system and solutions for cleaning membrane filtration equipment.  For example, Curran teaches that clean-in-place (CIP) systems and solutions can be used for cleaning membrane filtration equipment [0019], wherein the CIP wash can include the steps of rinsing (water), alkaline wash, acid sanitize, and rinsing (water) [0019 and 0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto/Frey wherein running the backflush cycle includes running at least four backflush cycles (rinsing, alkaline wash, acid sanitize, and rinsing), wherein the washing fluid in a second step is a CIP solution, with a reasonable expectation of success, since Curran teaches that clean-in-place (CIP) systems and solutions are effective for cleaning membrane filtration equipment [0019], wherein the CIP wash can include the steps of rinsing (water), alkaline wash, acid sanitize, and rinsing (water) [0019 and 0020].

Regarding claim 13, Yamada/Matsumoto does not teach that the step of running the spray cycle includes running a first step of the spray cycle by spraying water into the lower chamber.
However, Frey teaches the step of supplying a cleaning liquid such as water to the lower chamber during the backwashing step [0024-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto/Frey/Curran wherein the step of running the spray cycle includes running a first step of the spray cycle by spraying water into the lower chamber with a reasonable expectation of success, since Frey teaches that supplying a cleaning liquid such as water during a backwashing step to the lower chamber is effective for cleaning the filter [0024-0025].

Regarding claim 14, Yamada/Matsumoto/Frey/Curran does not teach that
running the first step of the spray cycle includes spraying ambient water into the lower chamber at a pressure in a range between 40 psi and 50 psi.
However, the pressure at which the water is supplied into the lower chamber is a result effective variable modifying the cleaning results.  For example, if the pressure is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the pressure is too high, it risks safety and equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 15, Yamada/Matsumoto/Frey/Curran does not teach that the step of running the first step of the spray cycle includes running the first step of the spray cycle after the first step of the backflush cycle completes.
However, Frey further teaches that alternating a backwashing step and a spraying step is effective for cleaning the filtration equipment [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto/Frey/Curran wherein the step of running the first step of the spray cycle includes running the first step of the spray cycle after the first step of the backflush cycle completes, with a reasonable expectation of success, since Frey teaches that alternating a backwashing step and a spraying step is effective for cleaning the filtration equipment [0027].
Furthermore, the selection of any order of performing steps is prima facie obvious in the absence of new and unexpected results. Consult MPEP 2144.04 IV.
	
Regarding claims 16, 19 and 22, Yamada/Matsumoto/Frey does not teach that the step of running the spray cycle includes running a second step of the spray cycle after running the first step of the spray cycle, the second step includes spraying a CIP solution from the washing fluid source into the lower chamber, a third step of the spray cycle after running the second step of the spray cycle, wherein the third step of the spray cycle includes spraying a second CIP solution into the lower chamber, the second CIP solution having a different acidity than the first CIP solution, and a final step after running the third step of the spray cycle, the final step including spraying water into the lower chamber.
However, it was known in the art to use cleaning-in place system and solutions for cleaning membrane filtration equipment. For example, Curran teaches that clean-in-place (CIP) systems and solutions can be used for cleaning membrane filtration equipment [0019], wherein the CIP wash include the steps of rinsing (water), alkaline wash, acid sanitize, and rinsing (water) [0019 and 0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto/Frey wherein the step of running the spray cycle includes running a second step of the spray cycle after running the first step of the spray cycle, the second step includes spraying a CIP solution from the washing fluid source into the lower chamber, a third step of the spray cycle after running the second step of the spray cycle, wherein the third step of the spray cycle includes spraying a second CIP solution into the lower chamber, the second CIP solution having a different acidity than the first CIP solution, and a final step after running the third step of the spray cycle, the final step including spraying water into the lower chamber with a reasonable expectation of success, since Curran teaches that clean-in-place (CIP) systems and solutions are effective for cleaning membrane filtration equipment [0019], wherein the CIP wash include the steps of rinsing (water), alkaline wash, acid sanitize, and rinsing (water) [0019 and 0020].

Regarding claim 17, Yamada/Matsumoto/Frey/Curran does not teach that the step of running the second step of the spray cycle includes spraying the CIP solution into the lower chamber at a pressure in a range between 40 psi and 50 psi.
However, the pressure at which the CIP solution is supplied into the lower chamber is a result effective variable modifying the cleaning results.  For example, if the pressure is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the pressure is too high, it risks safety and equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 18, Yamada/Matsumoto/Frey/Curran does not teach that the step of running the second step of the spray cycle includes running the second step of the spray cycle after the second step of the backflush cycle completes and before the third step of the backflush cycle initiates.
However, Frey further teaches that alternating a backwashing step and a spraying step is effective for cleaning the filtration equipment [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto/Frey/Curran wherein the step of running the second step of the spray cycle includes running the second step of the spray cycle after the second step of the backflush cycle completes and before the third step of the backflush cycle initiates with a reasonable expectation of success, since Frey teaches that alternating a backwashing step and a spraying step is effective for cleaning the filtration equipment [0027].
Furthermore, the selection of any order of performing steps is prima facie obvious in the absence of new and unexpected results. Consult MPEP 2144.

Regarding claim 20, Yamada/Matsumoto/Frey/Curran does not teach that the step of running the third step includes spraying the second CIP solution into the lower chamber at a pressure in a range between 40 psi and 50 psi.
However, the pressure at which the second CIP solution is supplied into the lower chamber is a result effective variable modifying the cleaning results.  For example, if the pressure is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the pressure is too high, it risks safety and equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 21, Yamada/Matsumoto/Frey/Curran does not teach that the step of running the third step of the spray cycle includes running the third step of the spray cycle after the third step of the backflush cycle completes and before the final step of the backflush cycle initiates.
However, Frey further teaches that alternating a backwashing step and a spraying step is effective for cleaning the filtration equipment [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yamada/Matsumoto/Frey/Curran wherein the step of running the third step of the spray cycle includes running the third step of the spray cycle after the third step of the backflush cycle completes and before the final step of the backflush cycle initiates with a reasonable expectation of success, since Frey teaches that alternating a backwashing step and a spraying step is effective for cleaning the filtration equipment [0027].
Furthermore, the selection of any order of performing steps is prima facie obvious in the absence of new and unexpected results. Consult MPEP 2144.

Regarding claim 23, Curran further teaches that the water during the rinsing step can be heated to a desire temperature [0020].
However, Yamada/Matsumoto/Frey/Curran does not teach that running the final step (rinsing step) includes providing hot water at a temperature in a range between 75 degrees Celsius and 90 degrees Celsius and into the lower chamber at a pressure in a range between 45 psi and 50 psi.
The temperature of the water is a result effective variable modifying the cleaning results.  For example, if the temperature of the water is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the temperature of the water is too high, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
In addition, the pressure at which water is supplied into the lower chamber is a result effective variable modifying the cleaning results.  For example, if the pressure is too low, it risks insufficient removal of contaminants from the chamber and/or filter, while if the pressure is too high, it risks safety and equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.I.R/Examiner, Art Unit 1714           

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714